     Case: 1:19-cr-00147-JRA Doc #: 365 Filed: 12/02/19 1 of 13. PageID #: 2186




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19-CR-147
                                                   )
                Plaintiff,                         )   JUDGE JOHN R. ADAMS
                                                   )
        v.                                         )
                                                   )
 JOSEPH P. GRAY, JR.,                              )   GOVERNMENT’S RESPONSE TO
                                                   )   DEFENDANT’S SENTENCING
                Defendant.                         )   MEMORANDUM
                                                   )


       The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney, and Elliot Morrison and Brian S. Deckert, Assistant United States Attorneys,

hereby responds to Defendant’s sentencing memorandum.

       In sum, the government submits that Probation has accurately calculated the offense level

and criminal history category, subject to possible upward departures: a final offense level of 39,

and criminal history category VI, resulting a guidelines range of 360 months – life, plus 60

months consecutive for the 18 U.S.C. § 924(c) violation in Count 18. Further, Defendant should

be subject to an upward departure under U.S.S.G. § 5K2.1 and § 5K2.2 for conduct resulting in

death or physical injury to another—overdoses resulting from the use of heroin, fentanyl,

fentanyl analogues, and other drugs he was selling. For those reasons, and after considering the

§ 3553(a) factors, the government submits that a sentence of life imprisonment is appropriate.

I.     FACTUAL BACKGROUND

       The PSR provides an accurate recitation of many of the facts of these offenses, but does

not encompass the full range of relevant conduct. Indeed, no document could encompass the full

range of this long-running and wide-ranging conspiracy. As a result, the government here briefly
    Case: 1:19-cr-00147-JRA Doc #: 365 Filed: 12/02/19 2 of 13. PageID #: 2187



supplements the PSR’s factual recitations with additional details of Defendant’s crimes, focusing

on aspects to be addressed through witness testimony and exhibits at the sentencing hearing.

       At bottom, Defendant was the leader and orchestrator of a massive drug conspiracy.

Defendant’s own words attest the breadth and scope of both his efforts to coordinate with his

coconspirators and to sell directly. To begin, the Customer phone at the heart of the conspiracy

was his phone, which he passed around and managed. As he told one customer early in the wire,

“my phone twenty-four hours,” meaning that customers can call the phone 24 hours per day, 7

days a week. (See Ex 1.) 1 The Customer Phone could at all hours because Defendant rotated it

through coconspirators when he was not using it. This helped them make money selling drugs,

and helped ensure that his number was a reliable source for his customers, who never needed call

any other number to buy.

       Defendant built up a huge clientele. He and his co-conspirators served hundreds of

customers each day, every day that the phone was active. Indeed, he said served 100 customers

per day by himself. He described how he spends his day as follows: “I sell f**king drugs and

take people to Home Depot and get this and that,” and explained, “I interact with 100 people a

day.” (See Ex. 3.) The Customer Phone was never down for long. They had an established

system for reconstituting the Phone even when, for example, law enforcement seized it from

him. They simply obtained a new iPhone device, ported over the number, and downloaded the

contacts and other content and settings from the cloud. (See R. 351: Final Presentence Report

¶ 26, PageID 2030-31 (hereinafter, the “PSR”).)




1
       The government attaches transcripts of certain phone calls, and will offer audio
recordings at the sentencing hearing.


                                                2
    Case: 1:19-cr-00147-JRA Doc #: 365 Filed: 12/02/19 3 of 13. PageID #: 2188



       Defendant was doing more than selling directly and coordinating the use of the Customer

Phone. He also coordinated resupplying, and they frequently obtained large quantities to service

their hundreds of customers. Early in the wire, he and Ofield discussed how often they needed to

resupply because of how much they were selling. (See Ex. 2.) Defendant said, “S**t goes so

fast. You gotta buy hundreds [of grams at a time].” (Id.) Ofield proposed a plan to keep a steady

supply from two suppliers: “buying twenty [grams] every morning from both of them,” and

Defendant agreed. (Id.)

       At the end of November 2018, he was buying in larger quantities when possible. On the

24th, he discussed having five different “testers”—experienced heroin users—meet at the Shop to

evaluate a new batch from Malcolm Gibson, and stressed that he needed to be able to supply at

least 50 grams. (See Ex. 5.) On the 29th, he and Bell discussed obtaining everything that Samuel

Gibson (“Johnny”) had left to sell, and Defendant explained that he had 30 grams left, which he

could stretch to 35 grams by adding cut, but in his view, “that ain’t s**t.” (See Ex. 7.) By

December 3rd, he reported to Rickey Jackson, “I just bought fifty.” (See Ex. 8.)

       By January 2019, though, he was buying even larger quantities. On January 5, 2019,

Samuel and Malcolm Gibson were discussing Defendant and their concern that he was going to

other sources of supply. (See Ex. 9.) Samuel explained he had seen Defendant out dealing, and

say he “had like 300 grams on him,” which he described as “[s]ome white shit,” meaning

fentanyl- or fentanyl-analogue-derived heroin product. (Id.)

       Defendant also specifically pursued heroin product that was particularly deadly. On

November 23, 2018, Defendant proudly reported to Ofield that he had obtained product strong

enough to kill:

                  OFIELD: What happened?

                  GRAY: Casket.


                                                3
    Case: 1:19-cr-00147-JRA Doc #: 365 Filed: 12/02/19 4 of 13. PageID #: 2189



               OFIELD: What?

               GRAY: True story, casket.

               OFIELD: You talkin' 'bout?

               GRAY: On the, on the, on the s**t, the casket, they dig it. He
               textin' me now.

(See Ex. 4.) This was too elliptical for Ofield, and so Defendant was more explicit:

               GRAY: Cause um. Man, I wouldn't be talkin’ to you, man, if I’m
               tellin’ you this s**t’s fire on deck.

               OFIELD: You said, it is fire, or they?

               GRAY: Yeah. It is. Phil dead.

(Id.) They then proceeded to discuss who Phil was, and how to obtain more of the heroin

product at issue from Samuel Gibson. A few days later, Defendant was bragging to Ricky

Jackson about the strength of his product, saying “I got the fire.” (Ex. 6.) He explained, “This

kid OD and s**t.” (Id.) That was his way of validating his claim of having “the fire.”

       Overdoses were all too common a part of his business—selling purported “heroin” that

almost always contained fentanyl and . As noted in the PSR, the government will focus at

sentencing on the overdose of a particular customer (the “Victim”) on June 8, 2018. To

Defendant, that sale was probably one of scores of similar sales that day. But to the Victim’s

family, it is the event that changed their lives forever.

       Leading up to June 8, 2018, the Victim and his friend, JG, had been sober for about one

year, but had returned to using for about a week. The Victim and JG had been buying from a

dealer known to them as “Jay,” who they reached by calling the Customer Phone—though

sometimes Jay’s associates, identifying themselves as his brother or cousin, would deliver the

drugs. On June 7, the Victim and JG had been using heroin they bought from Defendant. That

evening, after using with JG, the Victim returned home and continued texting with another



                                                   4
      Case: 1:19-cr-00147-JRA Doc #: 365 Filed: 12/02/19 5 of 13. PageID #: 2190



friend, “Zucco,” about where they were obtaining purported heroin and other drugs, and also

conversing with friends and family, some of whom understood he had relapsed and were trying

to convince him to return to sobriety.

        At 10:00pm, the Victim called the Customer Phone twice, with a 7-second connection

and a 10-second connection. A minute later, the Victim sent the text message, “Black Cadillac,”

to the Customer Phone, informing Defendant that he was in his mother’s vehicle. At 10:14pm, the

Victim texted Zucco, “I’m down on 152 and just got some soft and boy [in the area of East 152nd

Street where he bought powder cocaine and heroin product].” They continued to discuss with Zucco

what they were each using, and also conversed with family and the mother of his child, who pleaded

with him not to use. He stopped responding to incoming texts and calls just before 1:00am on June

8, 2019. The mother of his child sent increasingly desperate text messages until approximately

2:00am, and then resumed the next morning, initially believing he was ignoring her to make her

worry, and then suspecting it was more serious.

        She went to the house to check on him, and she and members of his family forced entry into

his locked room. He was found face-down, in full rigor, in the pose associated with someone who

has overdosed on heroin. In his room was a bindle of cocaine and an empty bindle and dollar bill

each with residue of a substance containing fentanyl, acetylfentanyl, and cocaine. A toxicology

screen of the blood from his body was also positive for the same substances. Fentanyl was

specifically found in a concentration of 6.7 nanograms/milliliter, while the therapeutic range for

fentanyl is 1 – 3 ng/ml.

II.     DEFENDANT’S GUIDELINES OBJECTIONS SHOULD BE OVERRULED.

        Defendant’s objections to Probation’s guidelines calculations are without merit and

should be overruled. As Defendant’s objections and sentencing memorandum do not include




                                                   5
    Case: 1:19-cr-00147-JRA Doc #: 365 Filed: 12/02/19 6 of 13. PageID #: 2191



substantive arguments supporting his objections, this response is necessarily brief, but the

government will be prepared to address any specific arguments raised at the sentencing.

       A.      DRUG QUANTITY

       The evidence easily supports a base offense level of 34. The weights attributable to

Defendant easily exceed the numbers in the PSR, but the government acknowledges that the

Court is required to err on the side of caution.

       Section 2D1.1 requires courts to include drug quantities that were not seized, even where

no precise quantity can be known and where the drugs at issue may never have existed: “Where

there is no drug seizure or the amount seized does not reflect the scale of the offense, the court

shall approximate the quantity of the controlled substance.” U.S.S.G. § 2D1.1, n.5. This

includes amounts that a defendant agreed or attempted to distribute, whether or not the

distribution ever took place, though seizures in some circumstances will be represent a more

accurate measure of distributions planned or attempted. See id. “The inability to know the

precise amount does not prevent the court from making a best estimate, so long as it can be

shown by a preponderance.” Id.

       The principle that “[t]he district court need only estimate the quantity involved based on

the ‘preponderance of the evidence’” is well established in Sixth Circuit law. See United States

v. Fitzgerald, 754 F. App’x 351, 368 (6th Cir. 2018) (quoting United States v. Walton, 908 F.2d

1289, 1302 (6th Cir. 1990)); see also, e.g., United States v. Hernandez, 227 F.3d 686, 699 (6th

Cir. 2000) (“Approximations are completely appropriate.”); United States v. Penaloza, No. 18-

5907, 2019 WL 3522426, at *4 (6th Cir. Aug. 2, 2019) (affirming estimate of 8 kg in each of 7 –

8 transactions, or 56 – 64 kg total, based on witness statement that defendant delivered 5 – 7 kg

on 6 – 9 occasions); United States v. Baker, 750 F. App’x 434, 436 (6th Cir. 2018) (“Since the

exact quantity of drugs was unknown in Baker’s case, the district court had to estimate the


                                                   6
    Case: 1:19-cr-00147-JRA Doc #: 365 Filed: 12/02/19 7 of 13. PageID #: 2192



amount of drugs for which Baker was responsible.”); see generally United States v. Jeross, 521

F.3d 562, 570 (6th Cir. 2008) (collecting cases).

       The weight estimates here are extremely conservative. They include only the brief period

of interception in this case, and do not include the vast quantities of drugs sold before and, to a

lesser extent, after the periods of interception—which probably exceed the amounts sold during

the interception. They are also further limited to transactions in which the callers expressly agree

to a specific amount of drugs or dollar value, excluding a great many transactions conducted in

vague or coded terms.

       The government anticipates that Defendant may argue that the drug weight conversion

for heroin, rather than fentanyl or fentanyl analogues, should be used. But across the many times

investigators seized drugs from this conspiracy, Defendant was effectively never selling simple

heroin, as opposed to heroin product with fentanyl and/or fentanyl analogues. Indeed, in the vast

majority of cases, fentanyl analogues were found. But the Court need not choose a single

conversion factor to reach a base level of 34. Even if only half the approximately 1.5kg of

heroin/fentanyl at issue was assumed to have fentanyl analogues, a quarter have to fentanyl,

and—contrary to the evidence—a quarter to have heroin without any fentanyl of any kind,

Defendant would still be easily over 10,000kg in converted drug weight between those

substances and the crack cocaine. 2




2
       For example, leaving aside the heroin, 750 grams of analogues (1 gram to 10 kg), 325
grams of fentanyl (1 gram to 2.5 kg), and 992.5 grams of cocaine base (1 gram to 3.571 kg) adds
up to more than 11,850kg of converted drug weight.


                                                    7
    Case: 1:19-cr-00147-JRA Doc #: 365 Filed: 12/02/19 8 of 13. PageID #: 2193



       B.      LEADERSHIP ENHANCEMENT

       Defendant also objects to receiving more than a 2-level leadership enhancement. But

these 4 levels under U.S.S.G. § 3B1.1(a) are appropriate, and well earned. In seeking the 2-level

enhancement, Defendant appears to argue that this conspiracy did not involve 5 or more criminal

participants. That is a difficult argument to make when 20 other people have pled guilty to this

conspiracy. But there need not be anyone else even charged. The many testers and other

accomplices that Defendant employed—sometimes directly, and sometimes through others like

Da’eon Gray—would count towards the scheme’s extensiveness.

       Nor can he contest that he was a leader or organizer subject to a 4-level increase, as

opposed to a lower-level manager subject to a 3-level increase. He was the central figure.

Without his organizing and leading, the conspiracy simply would not exist. Indeed, he continued

directing others’ actions while he was locked up—directing, for example, both Bell and Colvin

on how to reconstitute the Customer Phone. (See PSR ¶ 26, PageID 2030-31.)

       C.      CRIMINAL LIVELIHOOD

       Defendant concedes the first requirement of a 2-level enhancement under U.S.S.G.

§ 2D1.1(b)(16)(E): an aggravating role (no matter what size). So the question is whether drug

dealing was part of a criminal livelihood. It cannot be seriously disputed that Defendant made

more than $14,500 in a one-year period selling such a vast quantity of drugs. The government

thus assumes that Defendant will claim that drug-dealing was not his primary occupation.

       But again, Defendant’s own words doom any attempt to avoid the conclusion that there

was little time for anything else in his life. As he said, he dealt to 100 people a day. Equally

telling is that he had no real job, despite his hollow claim to Probation. Defendant told Probation

that he “worked in construction in 2018” and “was paid in cash and earned approximately $1,200

per month,” while trying to start his own construction business. (See PSR ¶ 80, PageID 2040.)


                                                 8
    Case: 1:19-cr-00147-JRA Doc #: 365 Filed: 12/02/19 9 of 13. PageID #: 2194



       But if this were so, he would not need Colvin to attest to two different fake jobs working

for her. As set forth in more detail in the Indictment, ¶ 56, Defendant was seeking a loan and

needed to show he had a job when he did not. He asked her, “What do I tell them I do?

Transportation?” She answered, “Direct care.” He had no real notion of what his own girlfriend

did, so he asked for clarification: “Direct care, and that’s like, what? Like transportation?” She

explained that it was not transportation, saying, “It’s basically like caregiving, with like, taking

care of basic needs.” They repeated this song and dance for the Richland County court, only

with a different cover story. Colvin explained, “You could tell them that you clean, that you

clean the houses, the residence for me.” See Indictment ¶ 69.

       D.       RECKLESS ENDANGERMENT DURING FLIGHT

       This enhancement under U.S.S.G. § 3C1.2 applies multiple times over, as it was

Defendant’s standard practice to take police on high-speed chases. Two examples will suffice:

            •   On September 6, 2018, Defendant fled from police after officers in a marked car

                attempted to conduct a traffic stop with lights and sirens activated. Defendant

                accelerated his vehicle to speeds in excess of 60 miles per hour on residential side

                streets and near an active school zone to avoid being stopped and apprehended.

            •   On January 8, 2019, in the incident at issue in the drug and firearm charges in

                Counts 14 – 18, Defendant was carrying drugs, a loaded gun, and distribution

                paraphernalia, and reacted to lights and sirens by taking the Ohio State Highway

                Patrol on a high-speed chase on Interstate 90 and downtown Cleveland. The

                Trooper estimated Defendant to be traveling up to about 110 miles per hour on

                Interstate 90 westbound, and witnessed it drive off the roadway as it rounded a

                curve. Defendant exited, ran a red light, crossed the center line, and then over-




                                                  9
       Case: 1:19-cr-00147-JRA Doc #: 365 Filed: 12/02/19 10 of 13. PageID #: 2195



                 corrected and drove off the road on the right. He then exited, dropping his loaded

                 pistol at the door to the car, and he began to attempt to flee on foot.

          A high-speed car chase is the classic case in which this enhancement is applied, even

without any of the added elements of danger involved here—school zones, running red lights,

traveling more than 100 miles per hour, and dropping a firearm on the side of East 25th Street.

See United States v. Heard, 749 F. App’x 367, 371 (6th Cir. 2018); United States v. Walker, 717

F. App’x 632, 634 (7th Cir. 2018); United States v. Davidson, 933 F.3d 912, 914 (8th Cir. 2019).

III.      SENTENCE TO BE IMPOSED

          The nature and circumstances of the offense, Defendant’s character, and the need for the

sentence imposed under 18 U.S.C. § 3553(a) warrant a life sentence.

          First, the details of Defendant’s conduct has been discussed in greater detail above, but it

should be placed in the context of the opioid crisis afflicting the country to understand just how

aggravating the facts here are, and the degree to which the need for the sentence imposed

warrants the maximum sentence. This conduct—which began in January 2018—occurred at a

time when an already-severe crisis was only deepening. In 2017, the last year for which statistics

have been fully computed by the Centers for Disease Control and Prevention (“CDC”), more

than 70,000 people in this country died of drug overdoses (an increase of more than 10% over

2016), and more than two thirds of those overdoses involved opioids (12% rate increase). Nor

was this a national trend far removed from this District. Ohio was arguably the state hit hardest

by the deepening overdose crisis. Ohio had the second-highest rate in all of the following

categories:

          •   Total drug overdose deaths. See CDC, Drug Overdose Deaths,

              https://www.cdc.gov/drugoverdose/data/statedeaths.html (“In 2017, the states with




                                                   10
   Case: 1:19-cr-00147-JRA Doc #: 365 Filed: 12/02/19 11 of 13. PageID #: 2196



           the highest rates of death due to drug overdose were West Virginia (57.8 per

           100,000), Ohio (46.3 per 100,000), . . . .”).

       •   Increase in opioid-involved overdose deaths. See CDC, Scholl et al., Drug and

           Opioid-Involved Overdose Deaths – United States, 2013–2017, available at

           http://dx.doi.org/10.15585/mmwr.mm675152e1 (“From 2016 to 2017, opioid-

           involved overdose . . . [d]eath rates increased significantly in 15 states, with the

           largest relative changes in North Carolina (28.6%), Ohio (19.1%), and Maine

           (18.7%).”).

       •   Overdose death rate from synthetic opioids. See id. (“The highest synthetic opioid-

           involved overdose death rates in 2017 were in West Virginia (37.4 per 100,000), Ohio

           (32.4), and New Hampshire (30.4).”).

       While Defendant may not have been aware of the specifics of these figures, it is hard to

imagine someone in this District—let alone someone leading a massive opioid-distribution

conspiracy—avoiding knowledge of how these drugs have devastated our community and the

country as a whole.

       More important, Defendant was, at best, recklessly indifferent to the risk of death from

his conduct. As some of the intercepted calls show, Defendant was not only aware of the risk of

his customers dying, but the danger of the product was something to be celebrated in his mind. It

was, to him, good news when he could report, “this kid OD and s**t.” That meant he had the

strong product—“the fire.” They also discussed that strong product as “casket” quality. Further,

the evidence is clear as to at least one overdose death that he caused, and he himself refers

extensively on recorded calls to the possibility, likelihood, and even the actuality of other

overdoses—whether fatal or not. Defendant’s dealing directly, and his participation in the




                                                 11
      Case: 1:19-cr-00147-JRA Doc #: 365 Filed: 12/02/19 12 of 13. PageID #: 2197



conspiracy more broadly, caused death or bodily injury, warranting upward departures or,

alternatively, a high-end sentence under the § 3553(a) factors.

         Defendant’s history and character are also aggravating. Defendant’s extensive criminal

history shows persistent recidivism that places him off the criminal history charts—scoring 17

criminal history points without any increase for perpetrating this scheme during at least two

different stays in jail. Not only did his prior sentences fail to deter him, but neither did multiple

arrests during this investigation. Over the course of this investigation, Defendant encountered

police repeatedly, and was even arrested three times before his federal arrest. Each time, he

returned to dealing, including after being arrested twice in three days in January 2019.

IV.      CONCLUSION

         For these reasons and those to be argued at the sentencing hearing, the government

submits that the final PSR correctly calculates Defendant’s guidelines ranges. For these reasons,

and for those to be argued at the sentencing hearing concerning the sentencing factors under 18

U.S.C. § 3553(a), a life sentence is appropriate.

                                                         Respectfully submitted,

                                                         JUSTIN E. HERDMAN
                                                         United States Attorney

                                                By:      /s/ Elliot Morrison
                                                          Elliot Morrison (OH: 0091740)
                                                          Assistant United States Attorney
                                                          United States Court House
                                                          801 West Superior Avenue, Suite 400
                                                          Cleveland, OH 44113
                                                          (216) 622-3919
                                                          (216) 522-8355 (facsimile)
                                                          Elliot.Morrison@usdoj.gov




                                                    12
   Case: 1:19-cr-00147-JRA Doc #: 365 Filed: 12/02/19 13 of 13. PageID #: 2198



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this day, December 2, 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Elliot Morrison
                                                       Elliot Morrison
                                                       Assistant U.S. Attorney




                                                  13
